AFFIRM; Opinion Filed May 10, 2022




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-20-01013-CV

                      CHRISTOPHER GRAHAM, Appellant
                                  V.
                         DARLA COMPTON, Appellee

                 On Appeal from the County Court at Law No. 3
                             Dallas County, Texas
                     Trial Court Cause No. CC-19-05792-C

                         MEMORANDUM OPINION
                Before Justices Schenck, Molberg, and Pedersen, III
                            Opinion by Justice Schenck
      Christopher Graham appeals the trial court’s judgment in favor of Darla

Compton. In three issues, he challenges the evidence to support her quantum meruit

claim, the award of attorney’s fees, and the trial court’s failure to grant summary

judgment in Graham’s favor. We affirm. Because all issues are settled in law, we

issue this memorandum opinion. TEX. R. APP. P. 47.4.

                                     BACKGROUND

      Compton filed suit in a justice of the peace court against Graham, and entities

that are not part of this appeal, alleging theft of services, specifically private process

service of subpoenas, motions, notices, and enforcement orders, which she
performed for Graham. Her petition included a request for judgment for a sum of

money against Graham “plus reasonable attorney fees,” interest, and court costs.

She later filed an amendment to her petition, asserting a claim for quantum meruit,

seeking the sum of $7,018.37. The justice of the peace granted judgment in favor of

Compton, awarding her $5,833.80 in damages, interest, and court costs of $146.00.

      Graham appealed the judgment of the justice of the peace to the county court

at law. He then filed no-evidence and traditional motions for summary judgment.

Compton responded. The record does not contain any order granting or denying the

motions. The case proceeded to a bench trial after which the trial court signed a final

judgment in favor of Compton and against Graham on Compton’s quantum meruit

claim and awarded $1,864.92 in actual damages, $4,360.00 in reasonable and

necessary attorney’s fees, and contingent fees for an appeal to this Court ($7,500.00),

a petition of review to the supreme court ($10,000.00), and review, if granted, by the

supreme court ($5,000.00). This appeal followed.

                                     DISCUSSION

I.    Legally Sufficient Evidence Supported the Reasonable Value of Services
      Performed

      In his first issue, Graham asserts Compton failed to produce any evidence to

support an element of her claim for quantum meruit. He argues she failed to produce

evidence regarding the reasonable value of the services she performed.

      The trial court did not enter findings of fact and conclusions of law. See Am.

Exp. Centurion Bank v. Minckler, 345 S.W.3d 204, 207 (Tex. App.—Dallas 2011,
                                         –2–
no pet.). When a trial court does not make separate findings of fact or conclusions

of law, it is implied that the trial court made all fact findings necessary to support its

judgment. See id. However, when, as in this case, the appellate record includes the

reporter’s and clerk’s records, the trial court’s implied fact findings are not

conclusive and may be challenged for legal sufficiency. See id. We must affirm the

trial court’s judgment if it can be upheld on any legal theory that finds support in the

evidence. See id.

      We review the trial court’s implied findings of fact for sufficiency of the

evidence by the same standards that are applied in reviewing evidence supporting a

jury’s verdict. See id. In determining whether legally sufficient evidence supports

the finding, we consider evidence favorable to the finding if a reasonable fact finder

could consider it, and disregard evidence contrary to the finding unless a reasonable

fact finder could not disregard it. See id. If the evidence at trial would enable

reasonable and fair-minded people to differ in their conclusions, then the fact finder

must be allowed to do so. See id. We may not substitute our judgment for that of

the fact finder, so long as the evidence falls within this zone of reasonable

disagreement. See id. at 207–08. Although we must consider the evidence in the

light most favorable to the verdict, and indulge every reasonable inference that

would support it, if the evidence allows only one inference, neither the fact finder

nor the reviewing court may disregard it. See id. at 208.



                                          –3–
      Quantum meruit is an equitable theory of recovery which is based on an

implied agreement to pay for benefits received. See LTS Grp., Inc. v. Woodcrest

Capital, L.L.C., 222 S.W.3d 918, 920 (Tex. App.—Dallas 2007, no pet.). To recover

under the doctrine of quantum meruit, a plaintiff must establish that: (1) valuable

services or materials were furnished; (2) to the party sought to be charged; (3) which

were accepted by the party sought to be charged; and (4) under such circumstances

as reasonably notified the recipient that the plaintiff, in performing, expected to be

paid by the recipient. See id. A party must introduce evidence on the correct

measure of damages to recover on quantum meruit, which is the reasonable value of

work performed and the materials furnished. See id. at 920–21. According to

Graham, Compton failed to produce evidence regarding the reasonableness of the

services she performed or their reasonable value.

      Compton produced evidence to support the reasonable value of her services.

The record includes a document listing Compton’s usual rates for services; invoices

and emails from Compton to Graham supporting costs she paid to other process

servers for some of the services and for expenses like witness fees and parking; and

Compton’s testimony regarding Graham’s agreement to hire her for her services

after first reviewing her quoted prices. We conclude this evidence is legally

sufficient to support the reasonable value of the work performed. See LTS Grp., 222

S.W.3d at 920–21; see, e.g., PMC Chase, LLP v. Branch Structural Sols., Inc.,

No. 05-18-01383-CV, 2020 WL 467791, at *5 (Tex. App.—Dallas Jan. 28, 2020,

                                         –4–
pet. denied) (mem. op.) (concluding testimony from plaintiff’s president regarding

size of crew, cost per worker, and approximate hours his crew worked legally and

factually sufficient to support quantum meruit damages awarded). Accordingly, we

overrule Graham’s first issue.

II.   Attorney’s Fees Pleaded and Awarded

      In his second issue, Graham urges the award of attorney’s fees is improper

because Compton did not plead or otherwise request recovery of her attorney’s fees.

      The determination of whether attorney’s fees are available in a particular case

is a question of law, which we review de novo. See Rhodes v. Kelly, No. 05-16-

00888-CV, 2017 WL 2774452, at *13 (Tex. App.—Dallas June 27, 2017, pet.

denied) (mem. op.) (citing Cent. Forest S/C Partners, Ltd. v. Mundo–Mundo, Inc.,

184 S.W.3d 296, 299 (Tex. App.–Dallas 2005, no pet.)). Absent a mandatory statute,

a trial court’s jurisdiction to render a judgment for attorney’s fees must be invoked

by pleadings, and a judgment not supported by pleadings requesting an award of

attorney’s fees is a nullity. See id. (citing Alan Reuber Chevrolet, Inc. v. Grady

Chevrolet, Ltd., 287 S.W.3d 877 (Tex. App.—Dallas 2009, no pet.).

      Here, Compton’s petition included a request for judgment for a sum of money

against Graham “plus reasonable attorney fees,” interest, and court costs. Graham

argues her later amended petition did not include such a request. However, she did

not file an amended petition, but instead an “amendment to original small claims

petition,” which is the equivalent to a supplementation. See TEX. R. CIV. P. 69

                                        –5–
(“Supplemental Petition or Answer”). It is the fair substance of a pleading—and not

its denomination that governs its effect, and we conclude the fair substance of the

pleading here was to supplement Compton’s petition. See TEX. R. CIV. P. 71; 2

MCDONALD’S TEXAS CIVIL PRACTICE § 10:4 (1992). In her supplemental petition,

Compton claimed damages “excluding (Attorney Fees if needed).” Moreover, the

parties fully litigated the issue to the bench below.

       Because Compton did not specify a legal basis for fee recovery, she may

recover her fees on any available legal basis. See Granbury Hosp., Inc. v. State,

No. 05-16-01509-CV, 2018 WL 3968498, at *7 (Tex. App.—Dallas Aug. 20, 2018,

pet. denied) (mem. op.) (citing Smith v. Deneve, 285 S.W.3d 904, 916–17 (Tex.

App.—Dallas 2009, no pet.)). Under section 38.001 of the civil practice and

remedies code, Compton was permitted to recover reasonable attorney’s fees from

Graham. See TEX. CIV. PRAC. & REM. CODE ANN. § 38.001(b)(1) (allowing for

recovery of attorney’s fees for claims for rendered services). Accordingly, we

overrule Graham’s second issue.

III.   Graham Waived Complaint Regarding Failure to Grant Summary
       Judgment

       In his third issue, Graham argues this Court should order the trial court to

grant his first motion for summary judgment, urging mandamus is appropriate when

the trial court refuses to rule on a timely submitted motion for summary judgment.

The record reflects Graham filed his motion for summary judgment and that the trial

court conducted a hearing on the motion, but there is no record of that hearing here.
                                       –6–
See TEX. R. APP. P. 34.6(a)(4) (appellate courts presume partial reporter’s record

designated by parties constitutes entire record). Similarly, there is no record of

Graham’s request for the trial court to rule on his motion for summary judgment.

      Generally, a party is not entitled to mandamus relief without a predicate

request to the trial judge and a denial of that request. See In re Greyhound Lines,

Inc., No. 05-14-01164-CV, 2014 WL 5474787, at *3 (Tex. App.—Dallas Oct. 29,

2014, orig. proceeding) (mem. op.) (citing In re Perritt, 992 S.W.2d 444, 446 (Tex.

1999) (orig. proceeding); Axelson, Inc. v. McIlhany, 798 S.W.2d 550, 556

(Tex.1990) (orig. proceeding)). Absent a showing that the issue was presented to

the trial court, it is not preserved for our review. See id.; see also TEX. R. APP. P.

33.1(a)(2) (requiring ruling on motion to preserve complaint for appellate review).

Accordingly, we overrule Graham’s third issue.

                                   CONCLUSION

      We affirm.



                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

201013F.P05




                                         –7–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

CHRISTOPHER GRAHAM,                            On Appeal from the County Court at
Appellant                                      Law No. 3, Dallas County, Texas
                                               Trial Court Cause No. CC-19-05792-
No. 05-20-01013-CV           V.                C.
                                               Opinion delivered by Justice
DARLA COMPTON, Appellee                        Schenck. Justices Molberg and
                                               Pedersen, III participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee DARLA COMPTON recover her costs of this
appeal from appellant CHRISTOPHER GRAHAM.


Judgment entered this 10th day of May 2022.




                                         –8–